Citation Nr: 1711001	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  16-55 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for multiple myeloma, to include as due to exposure to contaminants in the water supply at Camp Lejeune.  

2.  Entitlement to service connection for multiple myeloma, to include as due to exposure to contaminants in the water supply at Camp Lejeune.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1988 to October 1993.  Among other awards, the Veteran received the Navy Commendation Medal and Meritorious Unit Commendation.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The October 2014 rating decision reopened the claim for service connection for myeloma multiple and denied the claim for service connection for multiple myeloma.  Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for multiple myeloma before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2014); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In October 2016, the Veteran submitted additional evidence in support of his appeal.  In a March 2017 Appellant's Brief, the representative, on behalf of the Veteran, waived Agency of Original Jurisdiction review of the additional evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final February 2007 rating decision, the RO denied a claim for service connection for multiple myeloma; the Veteran did not submit a Notice of Disagreement, no new and material evidence was submitted within one year of the decision, and the decision became final.  

2.  The evidence received since the final February 2007 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for multiple myeloma, to include as due to exposure to contaminants in the water supply at Camp Lejeune.  

3.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's multiple myeloma is etiologically related to his exposure to contaminants in the water supply at Camp Lejeune.  


CONCLUSIONS OF LAW

1.  The February 2007 rating decision that denied the claim for service connection for multiple myeloma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for multiple myeloma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria to establish entitlement to service connection for multiple myeloma, to include as due to exposure to contaminants in the water supply at Camp Lejeune, have been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the Board's favorable decision in granting the petition to reopen the claim for entitlement to service connection for multiple myeloma and granting service connection for multiple myeloma, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2016).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a February 2007 rating decision, the RO denied the Veteran's claim for service connection for multiple myeloma.  In February 2007, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the February 2007 rating decision.  Therefore, the February 2007 rating decision is final.

In the February 2007 rating decision, the RO denied the Veteran's claim for service connection for multiple myeloma, because the Veteran did not present evidence of a current diagnosis for multiple myeloma, evidence of in-service incurrence, or evidence linking his current disability to service.  The evidence of record at the time of the decision consisted of service treatment records and military personnel records.  

Since the Veteran's last prior final denial in February 2007, the record includes VA treatment records from October 2012, private treatment records from 2005 to 2015, a March 2016 private treating physician's opinion, and two October 2016 private treating physicians' opinions.  All of this evidence establishes that the Veteran has a current diagnosis for multiple myeloma.  In addition, the March 2016 and October 2016 private treating physicians' opinions provide medical opinions on the etiology of the Veteran's multiple myeloma.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The VA treatment records from October 2012, private treatment records from October 2005 to November 2015, a March 2016 private treating physician's opinion, and two October 2016 private treating physicians' opinions will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for multiple myeloma is reopened.  

Service Connection 

The Veteran contends that he developed multiple myeloma as a result of his exposure to contaminants in the water supply while stationed at the U.S. Marine Base at Camp Lejeune from July 1989 to November 1989 and from December 1990 to October 1993.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §  3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. §  3.303 (d)(2016). 

For certain chronic diseases, such as malignant tumors, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 providing a presumption of service connection for certain diseases based on exposure to contaminants present in the water supply at Camp Lejeune.  The amendment defines "contaminants in the water supply" as the volatile organic compound trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  In order to qualify for presumptive service connection under these provisions, there must be evidence of: (1) a diagnosis of one of the enumerated diseases under the new provision 38 C.F.R. § 3.309(f), (i.e., adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease), if manifest to a degree of 10 percent or more at any time after service; and (2) service of at least 30 days (consecutive or nonconsecutive) at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987.  The rulemaking applies to claims received by or pending before VA on or after March 14, 2017.  See 82 Fed. Reg. 9, 4173-4185 (January 13, 2017); VA M-21-1 Adjudication Manual, Part IV, Subpart ii, Chapter 2, Section C.6.a. (revised March 14, 2017).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Military personnel records confirm that the Veteran was assigned, during his active duty service, from July 1989 to November 1989 and from December 1990 to October 1993 at U.S. Marine Corps Base at Camp Lejeune, North Carolina.  His military occupational specialty was Combat Engineer.  

The Veteran's service treatment records do not document any findings related to complaints, treatment or diagnosis for any symptoms related to multiple myeloma.  Upon discharge, the Veteran's September 1993 separation examination showed no pertinent symptomology.   

In January 2016, the Veteran submitted numerous private treatment records from 2005 to 2015 documenting his treatment for multiple myeloma.  Those records show that the Veteran was diagnosed with multiple myeloma in 2005.  The Veteran was described as previously healthy, and then in August or September 2005, he sought treatment for back pain.  Upon an emergency room visit, his worsening back pain presented as a compression fracture at T7.  A CT and bone scan revealed multiple lytic lesions and a compression fracture at T7.  He had a vertebroplasty and biopsy which showed dense clusters of plasma cell consistent with multiple myeloma.  He was treated with chemotherapy, collection of stem cells, and tandem transplants.  For approximately 10 years following treatment, the Veteran remained in remission until his multiple myeloma recurred in 2015.  

The Veteran submitted medical opinions from his private treating physicians regarding the etiology of his multiple myeloma.  

In a March 2016 opinion, Dr. G.J.M. summarized the Veteran's history of treatment for his multiple myeloma.  Referring to the Veteran's assignment at Camp Lejeune during his active duty service and the established findings that drinking water systems that supplied two areas of housing were contaminated from 1957 to 1985, Dr. G.J.M. noted that the Veteran was exposed to drinking water that was determined to be contaminated with industrial solvents, benzene and other chemicals while at Camp Lejeune.  Acknowledging that contaminated wells were shut down in February 1985, Dr. G.J.M. stated that the duration and intensity of the exposure at Camp Lejeune are unknown and that residual chemical exposure remains at a high level for an unknown length of time.  Finding that multiple myeloma is known to have a direct link to chemical exposure, Dr. G.J.M. opined that the Veteran's "multiple myeloma was caused by or a result of his military service while at Camp Lejeune or possibly abroad, as he had no other potential chemical exposure to this degree otherwise in his lifetime."

An October 2016 private opinion by Dr. B.B., the Veteran's physician at the time of his initial diagnosis, referred to the findings and conclusions of Dr. G.J.M. and found that he was in complete agreement with the evidence and facts presented.  

In an October 2016 private opinion, Dr. R.V. explained how multiple myeloma is caused by plasma cells which are normally found in the bone marrow and make antibodies to fight infection.  Basically, the replication of malignant plasma cells accumulates and eventually cause bone destruction and anemia, which, in this case, led to the Veteran's diagnosis of multiple myeloma when his vertebrae fractured spontaneously.  Multiple myeloma is considered an incurable bone marrow cancer.  

Dr. R.V. responded to the Veteran's request for an opinion as to the likelihood that his multiple myeloma developed due to his service at Camp Lejeune, where he may have been exposed to petroleum based and other man-made chemicals.  Noting that the Veteran had reported being exposed to benzene and trichloroethylene while working at Camp Lejeune and that the water at Camp Lejeune had been contaminated with benzene, Dr. R.V. explained that studies have demonstrated that those chemicals increase the risk for multiple myeloma and other hematologic malignancies.  There is a heightened risk of multiple myeloma development in workers exposed to benzene.  In addition, the risk has been estimated to be greater than two-fold in individuals with higher degrees of exposure.  Based on the Veteran's age when he was diagnosed (41 years old) and ethnicity (Caucasian), Dr. R.V. determined that the statistical likelihood of developing multiple myeloma would be one out of 100,000 in that calendar year.  In addition, Dr. R.V. cited a February 2014 Centers for Disease Control report which found that Camp Lejeune Marines had a 68 percent higher risk of multiple myeloma than Marines stationed at Camp Pendleton.  

Dr. R.V. admitted that it was "almost impossible to indisputably connect the development of a malignancy to an exposure to a cancer causing agent.  Nevertheless, statistically the chances of developing this unusual cancer is extremely low."  Furthermore, the carcinogenic nature of the chemicals the Veteran was exposed to increase the risk for this particular malignancy.  Overall, Dr. R.V. opined that it was more like than not that the Veteran's exposure to these petroleum byproducts at Camp Lejeune, if significant, caused the development of his cancer.  

Based on a careful review of the evidence, the Board finds that taking into totality the evidence of record and resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that the Veteran's currently diagnosed multiple myeloma is etiologically related to exposure to contaminants in the water supply at Camp Lejeune.  

Under these amended provisions, the Veteran has been diagnosed with multiple myeloma, a disease that qualifies under the presumption.  See 38 C.F.R. § 3.309(f).  The evidence shows that the Veteran was stationed at Camp Lejeune from July 1989 to November 1989 and from December 1990 to October 1993.  Thus, under the amended provisions, the Veteran did not serve at Camp Lejeune during the presumptive period.  Therefore, based on these provisions establishing a presumptive basis for service connection based on exposure to contaminants in the water supply at Camp Lejeune, the Veteran is not entitled to service connection. 

However, despite not qualifying for presumptive service connection due to exposure to contaminants in the water supply at Camp Lejeune, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board finds perplexing that the Veteran's initial assignment at Camp Lejeune began in July 1989, approximately one and half years after the end of the presumptive period in December 1987, a period which was the best estimate in which the contamination ended.  Coupled with the fact that the Veteran has been diagnosed with one of the presumptive diseases under VA regulations for exposure to contaminants in the water supply, the Board concludes that it is highly plausible that the Veteran could still have been exposed to contaminated water during his period at Camp Lejeune from July 1989 to November 1989.  Finally, the Board finds that the March 2016 and October 2016 private opinions provide probative evidence that the Veteran's multiple myeloma is etiologically related to exposure to the carcinogen agents in the contaminated water at Camp Lejeune.  The Board finds that the medical evidence is sufficient to decide the Veteran's claim as the private opinions were provided by board certified hematologists and oncologists based on an account of the Veteran's medical history, citation to medical literature and other pertinent evidence, and a thorough rationale for their conclusions.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Board finds that both medical opinions are competent and credible.  There is no evidence to the contrary and the Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

In summary, the Board finds that the evidence is at least in equipoise that the Veteran's currently diagnosed multiple myeloma is etiologically related to his exposure to contaminants in the water supply at Camp Lejeune.  Given the law and the totality of the evidence of record, the Board is compelled to afford the Veteran the benefit of the doubt; therefore, service connection is granted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

New and material evidence has been received, the claim of entitlement to service connection for multiple myeloma, to include as due to exposure to contaminated drinking water at Camp Lejeune, is reopened. 

Entitlement to service connection for multiple myeloma, to include as due to exposure to contaminated drinking water at Camp Lejeune, is granted.  


____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


